Case 1:20-cv-21601-KMW Document 50 Entered on FLSD Docket 06/19/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTICT OF FLORIDA

                                CASE NO. 20-21601-CIV-WILLIAMS

  UNITED STATES OF AMERICA,

                Plaintiff,
         vs.

  GENESIS II CHURCH OF HEALTH AND
  HEALING;
  MARK GRENON;
  JOSEPH GRENON;
  JORDAN GRENON; and
  JONATHAN GRENON,

              Defendants.
  ____________________________________/

     GOVERNMENT’S NOTICE OF COMPLIANCE WITH COURT ORDER [D.E. 48]

         The United States of America, by and through the undersigned counsel, hereby respectfully

  files its Notice of Compliance with Court Order [D.E. 48]. The declaration of Matthew J. Feeley,

  attached hereto, describes service of the Complaint and summons on Defendants Mark Grenon

  and Joseph Grenon on June 15, 2020.



                                                             Respectfully submitted,

   JOSEPH H. HUNT                                        ARIANA FAJARDO ORSHAN
   Assistant Attorney General                            United States Attorney
   U.S. Department of Justice

   GUSTAV W. EYLER
   Director
   Consumer Protection Branch
Case 1:20-cv-21601-KMW Document 50 Entered on FLSD Docket 06/19/2020 Page 2 of 4



   Ross S. Goldstein                                      Matthew J. Feeley
   ROSS S. GOLDSTEIN                                      MATTHEW J. FEELEY
   Court ID No. A5502651                                  Florida Bar No. 12908
   Senior Litigation Counsel                              Assistant United States Attorney
   Ross.Goldstein@usdoj.gov                               99 N.E. 4th Street, Suite 300
   202-353-4218 (office)                                  Miami, FL 33132
   202-514-8742 (fax)                                     Matthew.Feeley@usdoj.gov
                                                          305-961-9235 (office)
                                                          305-530-7139 (fax)
   David A. Frank
   DAVID A. FRANK
   Court ID No. A5500486
   Senior Litigation Counsel
   U.S. Department of Justice
   Consumer Protection Branch
   P.O. Box 386
   Washington, D.C. 20044
   David.Frank@usdoj.gov
   (202) 307-0061 (office)
   (202) 514-8742 (fax)

                               Counsel for the United States of America

  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services

  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD
                                                  2
Case 1:20-cv-21601-KMW Document 50 Entered on FLSD Docket 06/19/2020 Page 3 of 4



                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 19, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
  electronic mail or in some other authorized manner for those counsel or parties who are not
  authorized to receive electronically Notices of Electronic Filing.

                                                       By:    s/ Matthew J. Feeley
                                                              MATTHEW J. FEELEY
                                                              Assistant United States Attorney

                                      SERVICE LIST
                                  United States of America
                                             vs.
                      GENESIS II CHURCH OF HEALTH AND HEALING;
                                      MARK GRENON;
                                     JOSEPH GRENON;
                                  JORDAN GRENON; and
                                   JONATHAN GRENON,

                              CASE NO.: 20-21601-CIV-WILLIAMS
                                  United States District Court
                                  Southern District of Florida

    ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
    Court ID No. A5502651                             AND HEALING
    Senior Litigation Counsel                         contact@genesis2church.is
    Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
    202-353-4218 (office)                             Bradenton, FL 34205
    202-514-8742 (fax)
                                                      MARK GRENON
    DAVID A. FRANK                                    mark@genesis2church.is
    Court ID No. A5500486
    Senior Litigation Counsel                         JOSEPH GRENON
    U.S. Department of Justice                        joseph@genesis2church.is
    Consumer Protection Branch
    P.O. Box 386                                      JORDAN GRENON
    Washington, D.C. 20044                            jordan@genesis2church.is
    David.Frank@usdoj.gov                             6210 35th Avenue West
    (202) 307-0061 (office)                           Bradenton, FL 34209
    (202) 514-8742 (fax)


                                                  3
Case 1:20-cv-21601-KMW Document 50 Entered on FLSD Docket 06/19/2020 Page 4 of 4



    MATTHEW J. FEELEY                          JONATHAN GRENON
    Florida Bar No. 12908                      jonathan@genesis2church.is
    Assistant United States Attorney           2014 Garden Ln.
    99 N.E. 4th Street, Suite 300              Bradenton, FL 34205
    Miami, FL 33132
    Matthew.Feeley@usdoj.gov                   Defendants
    305-961-9235 (office)
    305-530-7139 (fax)

    Counsel for United States of America




                                           4
